                                                                                       USDC SDNY


                                MEMO ENDORSED
                                                                                       DOCUMENT
                                                                                       ELECTRONICALLY FILED
                                                                                       DOC #:
                                                                                       DATE FILED: 




Innessa M. Huot
ihuot@faurqilaw.com
                                                                                     May 21, 2021

VIA ECF

The Honorable Valerie E. Caproni
United States District Court
Southern District of New York
40 Foley Square, Room 240
New York, NY 10007

       Re:     Ariel Zuckerman v. GW Acquisition LLC, et al., No. 1:20-cv-08742

Dear Judge Caproni,

        We represent Plaintiff and write jointly with Defendants to request a brief four (4) day
adjournment of the deadline for the parties to submit a joint letter regarding the ESI search terms
that the parties were not able to agree upon, from Friday, May 21, 2021 to Thursday, May 27,
2021. ECF No. 68 at 2.

         The parties are working diligently in an attempt to reach an agreement on the ESI search
terms and are hopeful that the additional time will allow the parties to resolve this issue or at
least significantly narrow the disputed terms for the Court’s review.

       As such, the parties respectfully request a brief adjournment of the deadline from May
21, 2021 to May 27, 2021. This is the parties’ first request for an adjournment of this deadline.

       The parties thank the Court for its time and attention to this matter.

                                                             Respectfully submitted,



                                                             Innessa M. Huot

                                               Application GRANTED.
Cc:    Counsel of Records (via ECF)
                                               SO ORDERED.


                                                                           'DWH0D\
                                                                           'DWH0

                                               HON. VALERIE CAPRONI
                                               UNITED STATES DISTRICT JUDGE
